DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	Claims 1-25 are pending in the application, with new claim 25 added.
Response to Arguments
 	Applicants’ 9/19/22 claim amendments and arguments have been fully considered, but are not found persuasive.

 	As to claim 1, Applicants assert that Czaplewski ‘539 fails to teach that the insert ring is capable of providing or increasing the convexity of the adjustable layer when translated relative to the ostomy wafer.  Applicants argue that rotating the insert ring 20 so that threads engaged with the threads of the adjustable layer 18 to provide or adjust convexity excludes where the insert ring is translated relative to ostomy wafer.  Applicants argue that the dictionary definition of translate requires "movement of a body from one point of space to another such that every point of the body moves in the same direction and over the same distance, without any rotation, reflection, or change in size.”  Applicants cite a selected definition as one of many alternative definitions of the word “translation” that is provided in a Google search to Oxford English Dictionary made on 9/13/22, of many potential definitions of the word “translation”. Applicants argue that Czaplewski ‘539’s teaching of a rotating threads fails to meet this definition.
 	This is not persuasive, as claim terms are interpreted according to their broadest reasonable interpretation, not to one of the many potential definitions, as “a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art” MPEP 2173.01.  Further, Applicants have used a definition of the noun “translation”; and not the transitive verb “translate” as recited in the claim. For example, Merriam-Webster provides a much broader definition as “to bear, remove, or change from one place, state, form, or appearance to another: TRANSFER, TRANSFORM” (Translate Definition & Meaning - Merriam-Webster).  Thus, the term as a verb translate, according to broadest reasonable interpretation, does not require that there is no rotation associated with the relative translation or transfer.  	Thus, Czaplewski ‘539 teaches this limitation according to broadest reasonable interpretation.  In particular, Czaplewski ‘539 teaches wherein the adjustable insert ring 20 is rotated relative to the fixed insert 18 using the threads, the effect of the rotation that necessarily moves or “translates” at least a portion of the insert ring 20 relative to the ostomy wafer.  Therefore, Czaplewski ‘539discloses this limitation according to its broadest reasonable interpretation.  Applicant’s do not appear to have defined the term “translates” in Applicants’ specification to exclude the movement of the insert ring relative to the adjustable layer by rotating the insert ring relative to the adjustable layer, which also necessarily moves the insert ring towards and away from the adjustable layer, such that the present recitation is taught by Czaplewski ‘539. 
 	Accordingly, Czaplewski ‘539 teaches this limitation, according to it broadest reasonable interpretation.

	As to claims 22 and 24, Applicants assert that Czaplewski ‘539 fails to teach that the grooves are annular.  Applicants argue that threads and grooves therein are helical and not annular.   	This is not persuasive as Applicants’ specification does not limit or define annular grooves as requiring that they are not helical.  This term is thus interpreted according to it broadest reasonable interpretation (e.g., as further described above, MPEP 2173.01), where the term annular would be interpreted to mean forming a ring shape  (e.g., https://www.merriam-webster.com/dictionary/annular), and where the grooves of the threads form a ring shape, according to broadest reasonable interpretation.   	Thus, Czaplewski ‘539 discloses this limitation according to broadest reasonable interpretation.

	As to independent claim 14, Applicants assert that Czaplewski ‘539 fails to teach a plurality of insert rings because the adjustable layer is both insert 18 and one of the insert rings and that the insert ring 18 cannot be pressed against itself to adjust the convexity of the wafer.. 	This is not persuasive as the combination of Czaplewski ‘539 and Czaplewski ‘864 are cited to provide these elements, and where claim 14 does not require that that insert 18 is separate from the adjustable layer (as recited in new claim 25).  Further, Applicants’ interpretation contradicts the recitations of claims 15-17, where Czaplewski ‘539 teaches the connection between these elements.  In particular, Czaplewski ‘539 teaches wherein: the insert ring(s) 20 and 18 each comprises at least one and different numbers of grooves that engages a portion of the adjustable layer (where threads 52,54 of ring/insert 20 necessarily having a variable number of grooves Fig.3,4 that are rotated in threads 46,48 having a variable number of grooves of fixed insert 18 proximal to effluent opening 28 Fig.3-4 to provide or increase convexity angle alpha-1;Fig.3-4; [0041]-[0043]).  Also, making separable two or more elements in the prior art where the combined elements perform the same function involves only routine skill in the art. MPEP 2144.04(V)C.
 	As to the argument that the insert ring 18 cannot be pressed against itself to adjust the convexity of the wafer, this is not persuasive, as Czaplewski teaches that the insert ring 20 is pressed against the non-body-facing side of the adjustable layer (18/40); and ([(ii)] translated relative to the ostomy wafer (where threads 52,54 of ring 20 Fig.3,4 are rotated or axially manually pushed in threads 46,48 of fixed insert 18 to provide or increase convexity angle alpha-1 and where insert ring is necessarily translated relative to the ostomy wafer when rotated or moved axially;Fig.3-4;[0041]-[0043]).  Further Czaplewski ‘864 teaches a plurality of insert rings 40/42-60/44 (outer 40, middle 42 , and inner 44 ring portions of flange Fig.1 [0043],ll.7-11; middle portion 42 with radial wall 60 and step-like protrusions Fig.1;[0045],ll.1-4) to attach flange 16 [0043],ll.7-11) capable of providing or increasing convexity of the adjustable layer 18 when the insert ring 40/42/44 is pressed against the non-body-facing side of the adjustable layer 18 without rotating the insert ring 40/42/44 relative to the ostomy wafer (where step like protrusions of 42 in direction from 40 to 44 provide and adjust convexity angle and depth without rotating the insert ring 40/42/44 [0045],ll.1-6); and provides motivation to do so, in order to provide or increase the convexity of the adjustable layer 18 to conform to the peristomal skin when the insert ring 40/42/44 is pressed against the non-body-facing side of the adjustable layer 18 [0045],ll.1-6. 	Thus, of Czaplewski ‘539 and Czaplewski ‘864 teach these limitation as recited according to their broadest reasonable interpretation.
	As to new claim 25, Applicants assert that Czaplewski ‘539 fails to teach that each of the insert rings are separate from the ostomy wafer. 	However, upon further search and consideration of this new claim, necessitating new grounds of rejection, the combination of Czaplewski ‘539 in view of Czaplewski ‘864 teaches this limitation, as presented below.

	Applicants argue the same limitations for the remaining claims as presented above.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    293
    470
    media_image1.png
    Greyscale
 	Claims 1-13 and 23-25 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Czaplewski (WO 2018/0675539 A1) (hereinafter, Czaplewski ‘539, published 4/12/18, prior to priority date of 2/7/19, cited to corresponding US 2019/0231580 A1) 	As to independent claim 1, Czaplewski ‘539 discloses an adjustable ostomy wafer system 10 (ostomy barrier appliance 10 Fig.1-4; at least [0037]-[0052]); comprising: 	a. an ostomy wafer comprising:  		an adjustable layer (18,40) (where adjustable layer comprises at least: a fixed insert18 Fig.1-4; [0037],ll.9-14; and a support film 40; Fig.1-4;[0050]);  		an effluent opening 28 through which effluent flows (inlet opening 28 around stoma; Fig.1-4; [0037],ll.10-11); and  		a body-facing side (Fig.1-4, bottom side) and a non-body-facing side (Fig.1-4, top side); and

    PNG
    media_image2.png
    317
    329
    media_image2.png
    Greyscale
 	b. an insert ring 20 capable of providing or increasing convexity of the adjustable layer (18/40) (insert ring as adjustable insert 20 as part of convexity adjusting device; Fig.1,3-4;[0037],ll.11-14) when:  		[(i)] the insert ring 20 is pressed against the non-body-facing side of the adjustable layer (18/40); and ([(ii)] translated relative to the ostomy wafer (where threads 52,54 of ring 20 Fig.3,4 are rotated or axially manually pushed in threads 46,48 of fixed insert 18 to provide or increase convexity angle alpha-1 and where insert ring is necessarily translated relative to the ostomy wafer when rotated or moved axially;Fig.3-4;[0041]-[0043]).
	As to claim 2, Czaplewski ‘539 discloses that the system further comprises an external adhesive layer 12 (as skin barrier 12 Fig.1-4; [0037],ll.8-9 extending beyond an outer edge of the adjustable layer, wherein the external adhesive layer 12 has an adhesive body-facing side (bottom, Fig.3,4).

	As to claims 3-5, Czaplewski ‘539 discloses wherein: (as per claim 3) the adjustable layer holds the insert ring 20 in place during use to maintain the convexity in the adjustable layer; (as per claim 4) the insert ring(s) 20 and 18 each comprises at least one and different numbers of grooves that engages a portion of the adjustable layer; (as per claim 5) the groove engages an edge of the adjustable layer located proximal to the effluent opening, thereby securing and maintaining a position of the insert ring in the adjustable layer (where threads 52,54 of ring/insert 20 necessarily having a variable number of grooves Fig.3,4 that are rotated in threads 46,48 having a variable number of grooves of fixed insert 18 proximal to effluent opening 28 Fig.3-4 to provide or increase convexity angle alpha-1;Fig.3-4; [0041]-[0043]).

	As to claim 6, Czaplewski ‘539 discloses that the system further comprises a convex insert 18, wherein the groove engages the convex insert 18 Fig.3-4, thereby securing and maintaining a position of the insert ring 20 in the adjustable layer (where threads 52,54 of ring 20 Fig.3,4 are rotated in threads 46,48 of fixed insert 18 to provide or increase convexity angle alpha-1;Fig.3-4; [0041]-[0043].

	As to claim 7, Czaplewski ‘539 discloses wherein at least a portion of the convex insert 18 that engages the groove is more rigid than the adjustable layer or a portion thereof (where support film 40 is less rigid than fixed insert 18; Fig.1-4;[0050]).

	As to claim 8, Czaplewski ‘539 discloses that the system further comprises at least one locking tab 42 (lugs 42 used with key 62 Fig.5-6) that engages the groove 52,54 of the insert ring 20 Fig.3-4, thereby maintaining a position of the insert ring 20 in the adjustable layer 40/18 (where key 62 used to engage lugs 42 to set position of threads of insert ring 20 relative to threads of insert 18 Fig.3-6 [0044]). 

	As to claim 9, Czaplewski ‘539 discloses wherein the insert ring 20 comprises a plurality of grooves (grooves between threads 52,54 Fig.3-4), and wherein each of the grooves corresponds to a different level of convexity of the adjustable layer (where position of threads and grooves sets different levels of convexity as providing different convexity angles designated alpha-1 [0041]-[0043]).

	As to claim 11, Czaplewski ‘539 discloses that the system further comprises an internal adhesive layer 56 that at least partially covers the body-facing surface of the adjustable layer Fig.1-4 [0048].

	As to claim 12, Czaplewski ‘539 discloses wherein the adjustable layer provides a seal against effluent, thereby ensuring effluent flows only through the effluent opening [0042],ll.7,3-7.

	As to claim 13, Czaplewski ‘539 discloses a method of using the adjustable ostomy wafer system of claim 1 (as presented above for claim 1), the method comprising contacting a flush stoma or a retracted stoma with the ostomy wafer (Abstract; [0007]).
	As to new claim 23, Czaplewski‘539 discloses wherein each of the insert rings 20 is configured to provide or increase the convexity of the adjustable layer (18/40) in response to manual application of an axial pushing force on the insert ring 20 (where threads 52,54 of ring 20 Fig.3,4 are rotated or axially manually pushed in threads 46,48 of fixed insert 18 to provide or increase convexity angle alpha-1;Fig.3-4;[0041]-[0043]).
 	As to claim 24, Czaplewski‘539 discloses wherein the groove is annular (where threads 52,54 of ring/insert 20 have annular grooves Fig.3,4 that are rotated in threads 46,48 having grooves of fixed insert 18 proximal to effluent opening 28 Fig.3-4 to provide or increase convexity angle alpha-1;Fig.3-4; [0041]-[0043]).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.

	Claims 14-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Czaplewski ‘539 in view of Czaplewski (US 2019/0254864 A1) (hereinafter, Czaplewski ‘864, with effective filing date of 11/15/16 (US 62/422232), prior to priority date of 2/7/19) (where this 103 rejection is based on 35 U.S.C. 102(a)(2)).

	As to independent claim 14, Czaplewski ‘539 teaches a kit (as collection of elements as presented below) comprising:
 	a. an ostomy wafer comprising: an adjustable layer (18,40) (where adjustable layer comprises at least: a fixed insert18 Fig.1-4; [0037],ll.9-14; and a support film 40; Fig.1-4;[0050]); an effluent opening 28 through which effluent flows (inlet opening 28 around stoma; Fig.1-4; [0037],ll.10-11); and  a body-facing side (Fig.1-4, bottom side) and a non-body-facing side (Fig.1-4, top side); (as presented above claim 1 above); and
 	b. a plurality of an insert rings 20/18 capable of providing or increasing convexity of the adjustable layer (18/40) (insert ring as adjustable insert 20 as part of convexity adjusting device; Fig.1,3-4;[0037],ll.11-14) when:  		[(i)] the insert ring 20 is pressed against the non-body-facing side of the adjustable layer (18/40); and ([(ii)] translated relative to the ostomy wafer (where threads 52,54 of ring 20 Fig.3,4 are rotated or axially manually pushed in threads 46,48 of fixed insert 18 to provide or increase convexity angle alpha-1 and where insert ring is necessarily translated relative to the ostomy wafer when rotated or moved axially;Fig.3-4;[0041]-[0043]) (as presented above for claim 1),
 	wherein a first insert ring 20 and a second insert ring 18 of the plurality of insert rings differ in an aspect selected from diameter, rigidity, height, and a combination thereof (as presented above for claims 1 and claims 3-7). 	Czaplewski ‘539 does not teach that the insert ring is pressed against the non-body-facing side of the adjustable layer without rotating the insert ring relative to the ostomy wafer. 	However, Czaplewski ‘864 teaches an adjustable ostomy wafer system 10 (ostomy barrier appliance 10 Fig.1-4; at least [0035]-[0053]); [[with disclosure substantially similar to Czaplewski ‘539]] comprising:
    PNG
    media_image3.png
    220
    468
    media_image3.png
    Greyscale

	a. an ostomy wafer comprising:  		an adjustable layer 18 (where adjustable layer comprises at least: a convex insert 18 Fig.1-4; [0035],ll.7);  		an effluent opening 28 through which effluent flows (inlet opening 28 around stoma; Fig.1-4; [0035],ll.7-8); and  		a body-facing side (Fig.1-4, bottom side) and a non-body-facing side (Fig.1-4, top side); and
    PNG
    media_image4.png
    306
    379
    media_image4.png
    Greyscale

	b. a plurality of insert rings 40/42-60/44 (outer 40, middle 42 , and inner 44 ring portions of flange Fig.1 [0043],ll.7-11; middle portion 42 with radial wall 60 and step-like protrusions Fig.1;[0045],ll.1-4) to attach flange 16 [0043],ll.7-11) capable of providing or increasing convexity of the adjustable layer 18 when the insert ring 40/42/44 is pressed against the non-body-facing side of the adjustable layer 18 without rotating the insert ring 40/42/44 relative to the ostomy wafer (where step like protrusions of 42 in direction from 40 to 44 provide and adjust convexity angle and depth without rotating the insert ring 40/42/44 [0045],ll.1-6); 	in order to provide or increase the convexity of the adjustable layer 18 to conform to the peristomal skin when the insert ring 40/42/44 is pressed against the non-body-facing side of the adjustable layer 18 [0045],ll.1-6.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the insert ring of Czaplewski ‘539 with the protrusion/ press fit insert ring of Czaplewski ‘864, and one of skill would have been motivated to do so, in order to provide or increase the convexity of the adjustable layer 18 to conform to the peristomal skin when the insert ring 40/42/44 is pressed against the non-body-facing side of the adjustable layer, which would provide the advantage of facilitating the providing or adjusting of the convexity of adjustable layer to conform to the peristomal skin by merely pressing the insert ring without having to turn the insert ring, which would be more difficult for the user that just pressing on the insert ring.

	As to claims 15-17, Czaplewski ‘539 teaches wherein: the insert ring(s) 20 and 18 each comprises at least one and different numbers of grooves that engages a portion of the adjustable layer (where threads 52,54 of ring/insert 20 necessarily having a variable number of grooves Fig.3,4 that are rotated in threads 46,48 having a variable number of grooves of fixed insert 18 proximal to effluent opening 28 Fig.3-4 to provide or increase convexity angle alpha-1;Fig.3-4; [0041]-[0043]).

	As to claim 18, Czaplewski ‘539 teaches that the kit further comprises an ostomy pouch, wherein the ostomy pouch is capable of coupling to a coupling component of the ostomy wafer [0016].

	As to claims 19-20, Czaplewski ‘539 teaches wherein: (as per claim 19) the ostomy pouch and the ostomy wafer are provided as separate components before use; and (as per claim 20) the ostomy pouch and the ostomy wafer are connected before use, but the effluent opening and non-body-facing side of the ostomy wafer is exposed before use [where pouch and wafer can be provided as attached or not attached to each other [0016],[0038],ll.3-6; and where opening 28 and non-body facing side can be exposed before use via removal of release liners 24,26 Fig.1-4 [0037],ll.9-11).
	As to claim 21, Czaplewski ‘539 teaches wherein each of the insert rings 20 is configured to provide or increase the convexity of the adjustable layer (18/40) in response to manual application of an axial pushing force on the insert ring 20 (where threads 52,54 of ring 20 Fig.3,4 are rotated or axially manually pushed in threads 46,48 of fixed insert 18 to provide or increase convexity angle alpha-1;Fig.3-4;[0041]-[0043]).
 	As to claim 22, Czaplewski ‘539 teaches wherein the groove is annular (where threads 52,54 of ring/insert 20 have annular grooves Fig.3,4 that are rotated in threads 46,48 having grooves of fixed insert 18 proximal to effluent opening 28 Fig.3-4 to provide or increase convexity angle alpha-1;Fig.3-4; [0041]-[0043]).	As to new claim 25, Czaplewski‘539 teaches a plurality of insert rings 40/42-60/44 (as outer 40, middle 42 , and inner 44 rings/portions of flange Fig.1 [0043],ll.7-11; middle portion 42 with radial wall 60 and step-like protrusions Fig.1;[0045],ll.1-4) to attach flange 16 [0043],ll.7-11) capable of providing or increasing convexity of the adjustable layer 18 when the insert ring 40/42/44 is pressed against the non-body-facing side of the adjustable layer 18 without rotating the insert ring 40/42/44 relative to the ostomy wafer (where step like protrusions of 42 in direction from 40 to 44 provide and adjust convexity angle and depth without rotating the insert ring 40/42/44 [0045],ll.1-6); in order to provide for increasing the convexity of the adjustable layer 18 to conform to the peristomal skin when the insert ring 40/42/44 is pressed against the non-body-facing side of the adjustable layer 18 [0045],ll.1-6.  	Czaplewski‘539 does not specifically teach wherein each of the insert rings is separate from the ostomy wafer. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the insert rings as separate from the ostomy wafer, where providing the insert rings as separate in the kit would provide the advantage of providing alternative arrangements of the insert rings to adjust the convexity of the wafer, in order to provide for increasing the convexity of the adjustable layer to conform to the peristomal skin when the insert ring is pressed against the non-body-facing side of the adjustable layer; and since making separable two or more elements in the prior art where the combined elements perform the same function involves only routine skill in the art. MPEP 2144.04(V)C.
 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Czaplewski ‘539 in view of .Czaplewski ‘684.

As to claim 10, Czaplewski teaches wherein the convexity of the adjustable layer is variable between a minimal convexity and a maximal convexity (where position of threads and grooves sets different levels of convexity as providing different convexity angles designated alpha-1 [0041]-[0043], as further presented above for claims 3-7). 	Czaplewski ‘539 and/or ‘684 do not specifically teach wherein the maximal convexity is about one inch. 	However, it would have been obvious to one of ordinary skill before the effective filing date to provide a maximal convexity of 1 inch, and one of skill would have been motivated to do so, since such dimensions are known in the art and finding optimum dimensions depending on its intended use is within the skill of those skilled in the art, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 214404(IV)(A).

Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781